DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article comprising an acquisition material having a caliper in the range of about 3.5-10 mm and an air permeability in the range of about 6,100-10,000 l/m2/s, wherein the acquisition material comprises a two or more layers and a first layer is not bonded to a second layer. The closest prior art of record, U.S. Patent 7,132,585 to Kudo et al., discloses an absorbent article having an acquisition material comprising two or more layers. However, Kudo discloses the two layers are bonded together, as described in column 17, lines 14-47, and does not suggest having a first layer that is not bonded to a second layer. Removing the bond between the layers of the acquisition material would alter the structural stability of the article, and therefore it would not be obvious to modify the acquisition material of Kudo. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781